Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 4, 9, 10, 11, 13, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Tseng et al. (U.S. PG Pub. No. 20170337673), herein “Tseng.”


Regarding claim 1,
Tseng teaches a method of verifying fabricability of a segmented design for a physical device to be fabricated by a fabrication system, (Par. 0004: “steps during a semiconductor manufacturing process to detect defects on wafers to promote higher yield in the manufacturing process and thus higher profits.” the method comprising:
receiving a proposed segmented design; (Par. 0009: “The method further comprises importing a design file corresponding to the wafer using a processor in electronic
communication with a Scanning Electron Microscope (SEM) review tool. The design file has one or more design polygons.”) 
searching the proposed segmented design for forbidden patterns of a set of forbidden patterns, wherein each forbidden pattern indicates a pattern of segments (polygons) that is not fabricable by the fabrication system; (Par. 0028: “The program is also configured to instruct the processor to define one or more patterns of interest based on the design coordinates in the design file and the confirmed one or more defects as well as identify a pattern of interest location in the design file for each of the one or more defined patterns of interest.”  Par. 0031: “…comparing the design file with SEM images and exporting the design coordinates as a basis of a pattern search”  Par. 0055: “Inspection care areas may also be determined, for a known pattern of interest, by using a pattern search. For example, pattern searching may include using a known design polygon pattern is a target. Pattern searching software will match the polygon and determine if an identical pattern within the target design exists.”  Par. 0064: “One embodiment of the present disclosure corrects for this coordinate shift by enabling a SEM-to-design feature in a defect review tool. For example, a SEM-to-design feature may collect and/or match SEM images and nearby design polygons automatically.”  Par. 0059: “The defect locations may be imported into a pattern search and run without a manual check of any potential wafer/design shift. If there are too many detected defects, the customer cannot check if the defect locations are correct in the design file. For example, there may be up to 1 million defects in an initial hot scan, which then requires sampling and review the real defects. Real defects may number in the several thousands. As such, there are limited ways to manual correction without spending weeks of human labor on the process.”  Par. 0067: “The coordinate file may be imported into the inspection system to be used as a search source location for a pattern search. After SEM imaging, the system will have information regarding coordinates of each defect in the design coordinate system. This is different than in previous applications where coordinates were based on data from the inspection tool. The recorded information is used by pattern searching software in order to make a target pattern. The 
and determining the fabricability of the proposed segmented design based on results of the searching for the forbidden patterns. (Par. 0052: “One objective of design rule checking is to achieve a high overall yield and reliability for the design. If design rules are violated the design may not be functional. To meet this goal of improving die yields, design rule checking has evolved from simple measurement and Boolean checks, to more involved rules that modify existing features, insert new features, and check the entire design for process limitations such as layer density. A completed layout consists not only of the geometric representation of the design, but also data that provides support for the manufacture of the design. While design rule checks do not validate that the design will operate correctly, they are constructed to verify that the structure meets the process constraints for a given design type and process technology.” Par. 0100: “In another embodiment, the method 100 further comprises performing 123 a second scan of the wafer at the identified pattern of interest locations. For example, after a pattern of interest is identified 121, it may be advantageous to perform a high-resolution scan on that area of the wafer to determine the severity or presence of the defect.” See also Par. 0025. See also paragraph 0044 that teaches a file and inspection area may be a two or three dimensional shape.) 

Regarding claim 3,
Tseng teaches the elements of claim 1 which claim 3 depends. Tseng also teaches that the set of forbidden patterns based on capabilities of the fabrication system. (Par. 0005: “As design rules shrink, however, semiconductor manufacturing processes may be operating closer to the limitation on the performance capability of the 

Regarding claim 4,
Tseng teaches the elements of claim 3 which claim 4 depends. Tseng also teaches that the capabilities include at least one of a minimum feature size and a minimum feature shape. (Par. 0049: “For example design rules may include a witness rule to specify the minimum width of any shape in the design. The spacing will may specify the distance allow (minimum or maximum) between two adjacent objects. These rules may exist independently of each layer of a semiconductor manufacturing process. 


Regarding claim 9
Tseng teaches the elements of claim 1 which claim 9 depends. Tseng also teaches that in response to determining that the proposed segmented design is fabricable, providing the segmented design to the fabrication system to manufacture the physical device. (Par. 0052: “One objective of design rule checking is to achieve a high overall yield and reliability for the design. If design rules are violated the design may not be functional. To meet this goal of improving die yields, design rule checking has evolved from simple measurement and Boolean checks, to more involved mies that modify existing features, insert new features, and check the entire design for process limitations such as layer density. A completed layout consists not only of the geometric representation of the design, but also data that provides support for the manufacture of the design. While design rule checks do not validate that the design will operate correctly, they are constructed to verify that the structure meets the process constraints for a given design type and process technology.”  See also Par. 0047 – 0048, 0053, 0094. ) 

Regarding claim 10
Tseng teaches the elements of claim 9 which claim 10 depends. Tseng also teaches that in the segmented design to the fabrication system to manufacture the physical device includes providing the segmented design to a photolithography system.  (Par. 0039: “Although embodiments are described herein with respect to wafers, it is to be understood that the embodiments may be used for another specimen such as a reticle, which may also be commonly referred to as a mask or a photomask. Many different types of reticles are known in the art, and the terms "reticle," "mask," and "photomask" as used herein are intended to encompass all types of reticles known in the art.” See also Par. 0003, 0056 and 0058.) 

Regarding claims 11, 13, 14, 19, and 20, they are directed to a non-transitory computer-readable storage medium having instructions to implement the method of steps set forth in claims 1, 3, 4, 9, and 10, respectively.  Tseng teaches the non-transitory computer readable medium storing program in Par. 0026; and teaches the claimed method of steps in claims 1, 3, 4, 9, and 10.  Therefore, Tseng teaches the system or apparatuses to implement the claimed method of steps in claims 11, 13, 14, 19, and 20.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Leu et al. (PG Pub. No. 20200026819), herein “Leu.” 

	
Regarding claim 2,
Tseng teaches the elements of claim 1 which claim 2 depends. Tseng does not teach that the design is either a two dimension design in pixels or three-dimensional design segmented into voxels. 
Leu does teach that the proposed segmented design is a two dimensional design segmented into pixels, or a three-dimensional design segmented into voxels. (Par 0101: “Furthermore, the file format of defect image 1101 is different with the file format of design layout pattern 1110 in certain case. For example: When file is to adjust both units in defect image 1001 and design layout pattern 1110 to be the same unit. For example: User can choose a unit in pixel, μm, or nm, then adjust both units in defect image 1001 and design layout pattern 1110 to be the same unit. After that, step 220 can be finished. The defect image 1101 can be correctly transformed to design layout pattern 1110. In this way, the system can overcome the large defect to design layout coordinate conversion deviation problem that is induced from the difference between file format of defect image 1101 and file format of design layout pattern 1110."  See also Par. 0118: “Defect signal parameters is the intensity or brightness value of every pixel data in two dimensional vector analysis obtained from image processing analysis of the defect image 1101 of image file 1001. It is shown in FIG. 11A. The horizontal axis is the intensity. The vertical axis is in pixel count unit. Also, contrast value is the relative intensity ratio between defect pattern and its surrounding background pattern using image processing analysis method. Polarity value is to imply a relative position between the defect pattern and background pattern by checking the defect pattern and its light shadow change using image processing analysis method.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of fabricating an integrated circuit which may have fabrication method that manufactures three dimensional wafers and searches a file for defective patterns by analysis of segments (polygons) and determine the severity by performing a second scan and classify the 

Regarding claim 12, it is directed to a non-transitory computer-readable storage medium having instructions to implement the method of steps set forth in claim 2.  Tseng and Leu teach the claimed method of steps in claim 2.  Therefore, Tseng and Leu teach the system or apparatuses to implement the claimed method of steps in claim 12.


Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Korean application Kulkarni et al. (KR 20130055014 A), herein “Kulkarni.” 

Regarding claim 5,
Tseng teaches the elements of claim 3 which claim 5 depends. Tseng does not teach that the forbidden pattern or defect is rotated or flipped and then added to a set of forbidden patterns. However, Kulkarni does teach that the set of forbidden patterns based on the capabilities of the fabrication system includes: determining a first forbidden pattern based on the capabilities of the fabrication system; adding the first forbidden pattern to the set of forbidden patterns; determining a set of translated patterns by at least rotating and flipping the first forbidden pattern; and adding the set of translated patterns to the set of forbidden patterns. (Page 56, Par. 2: “The information described here can be used to group defects detected by inspection systems that inaccurately determine defect location coordinates (ie, actual defects may be located near the reported coordinates but not exactly at the reported coordinates). Can be. For example, the methods and systems described herein can be used to search for patterns that are at least similar to those reported near the reported defect locations by attempting to align the patterns with respect to each other, whereby determine the exact representation of the data, it can be compared to or overlaid with the design data. At least all instances of a similar pattern are identified in the design data (including rotated, flipped, or otherwise tilted instances of the pattern) and binned into a group of patterns. The actual defect locations in the wafer space determined as described above are compared with the positions for the pattern group, and the defects located at the positions for the pattern group within a predetermined tolerance are binned into groups. Such grouping of defects can be performed on-tool or off-tool and can improve the performance of the method described herein (e.g., if there are coordinate inaccuracies in the defect location coordinates reported by the inspection) In particular, in coordinate inaccuracy, the source pattern determined based on the reported inspection coordinates is an approximate source pattern (as long as the pattern is isolated or the coordinates of the defect are not substantially accurate). Of course, the embodiments described herein can be used as inspection results generated by high precision inspection systems.”  Page 3, Par. 2: “Semiconductor device design is demonstrated by different procedures prior to fabrication of the IC. For example, semiconductor device designs are checked by software simulation to verify that all features are printed correctly after lithography in manufacturing.” See also Page 64, Par. 3 and 147, Par. 4.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of fabricating an integrated circuit which may have fabrication method that manufactures three dimensional wafers and searches a file for defective patterns by analysis of segments (polygons) and determine the severity by performing a second scan and classify the defects as in Tseng with having have a set of defective patterns that determined based on flipping or rotating the forbidden patterns as in Kulkarni in order to produce a set of portions corresponding to and including each of the extracted portions, It can be rotated, 

Regarding claim 6,
Tseng teaches the elements of claim 1 which claim 6 depends. Tseng does not teach a correlation between the design and the defect. However, Kulkarni does teach that the searching the proposed segmented design for forbidden patterns for the set of forbidden patterns includes, for each forbidden pattern in the set of forbidden patterns, computing a cross-correlation between the forbidden pattern and the proposed segmented design. (Page 73, last paragraph – page 74, first paragraph: “One example of how the output of module 166 may be used in the methods described herein is the correlation of different defects with different density regions within the device layout. For example, the device layout can be partitioned into different regions. Different regions can be determined based on the design pattern density of different regions of the device, as shown in FIG. In one example, the main cell blocks within the device may be partitioned into different regions. In another example, the device layout can be automatically partitioned based on the density of various device structures (eg, contacts, vias, metal lines, etc.) over the device layout. In one embodiment, a method embodiment described herein includes determining a defect density for another portion of the design data. For example, the method described herein may use information regarding the partitioning of the device layout to determine the defect density of other parts of the cell in the design data. In one such example, the number of defects detected in each area within the design data can be determined. Such information may be plotted in a bar graph or any other suitable output format.” Page 81, Par. 2: “If the dominant pattern substrate defect group cannot be associated with a particular equipment or a specific chamber, the method may include performing data mining to attempt to correlate the defect with other process factors. Data mining can be performed in any suitable manner known in the art based on any information about defects and design data, and any information generated during device manufacturing that can be stored on one or more storage media, such as a fab database. Can be. If a relatively strong correlation is identified between the defect and 

Regarding claims 15 and 16 they are directed to a non-transitory computer-readable storage medium having instructions to implement the method of steps set forth in claims 5 and 6, respectively.  Tseng and Kulkarni teach the claimed method of steps in claims 5 and 6.  Therefore, Tseng and Kulkarni teach the system or apparatuses to implement the claimed method of steps in claims 15 and 16. 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Japanese application Chie Shishido (JP 4002655 B2), herein “Shishido.” 

Regarding claim 7,
Tseng teaches the elements of claim 1 which claim 7 depends. Tseng does not teach using a discrete Fourier transform. However, Shishido does teach that the searching the proposed segmented design for forbidden patterns for the set of forbidden patterns includes, for each forbidden pattern in the set of forbidden patterns:  determining a discrete Fourier transform of the proposed segmented design; pre-computing a discrete Fourier transform of the forbidden pattern; and calculating an inverse discrete Fourier transform of the result to detect the forbidden patterns.  (Par. 0002: “…the image signals aligned in the pixel unit are further aligned with the accuracy of the pixel or less, and the error of the image signals of the two patterns aligned with the accuracy of the pixel or less is extracted and 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of fabricating an integrated circuit which may have fabrication method that manufactures three dimensional wafers and searches a file for defective patterns by analysis of segments (polygons) and determine the severity by performing a second scan and classify the defects as in Tseng with using a discrete Fourier transform and an inverse Fourier transform with the images in the pattern inspection process as in Shishido in order to 

Regarding claim 8, 
Tseng and Shishido teach the elements of claim 7 which claim 8 depends., Shishido also teaches that the discrete Fourier transform is a number
theoretic transform. (Par. 0029, 0030, and 0103 – 0108.) 


Regarding claims 17 and 18, they are directed to a non-transitory computer-readable storage medium having instructions to implement the method of steps set forth in claims 7 and 8, respectively.  Tseng and Shishido teach the claimed method of steps in claims 7 and 8.  Therefore, Tseng and Shishido teach the system or apparatuses to implement the claimed method of steps in claims 17 and 18. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Andrea Crespi et al. Suppression law of quantum states in a 3D photonic fast Fourier transform chip; Nature Communications, February 4, 2016 may also teach the elements of claims 7 and 8.  Crespi uses interferometer as an inspection for a chip or circuits and uses Fourier transforms in the process and determines unforbidden and forbidden areas. See figure 1 and page 3. 

Japanese application Sugihara (JP 2006208340 A) may also teach the element of claims 7 and 8. See enclosed document Page 2, last paragraph; Page 13, Par. 4 and 5; Page 5, Par. 7;  Page 5, last paragraph – Page 6 first paragraph; Page 6, Par. 2; Page 11, last paragraph. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116